ORDER
PER CURIAM.
C.C. (biological mother) appeals from a Decree of Adoption terminating all rights and duties between her and her two minor children, pursuant to section 453.040, RSMo 1997. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.